                      Case 16-15184-LMI   Doc 94   Filed 06/08/20     Page 1 of 1




           ORDERED in the Southern District of Florida on June 5, 2020.




                                                   Laurel M. Isicoff
                                                   Chief United States Bankruptcy Judge
___________________________________________________________________________

                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov

           IN RE:                                           CASE NO. 16-15184-BKC-LMI
           VICENTE SUAREZ,
                         DEBTOR(S).
                                      /


                 ORDER DENYING DEBTOR’S MOTION TO MODIFY PLAN (ECF #85)

                THIS CASE came on to be heard on May 28, 2020, for the Debtor’s
           Motion to Modify Plan (ECF #85), and based on the record, it is
                ORDERED as follows:
                1.    The Debtor’s Motion (ECF #85) is denied without
           Prejudice as a new modified plan was not filed by the deadline given
           of Tuesday, June 2, 2020.


                                             ###

           PREPARED BY:
           NANCY K. NEIDICH, ESQUIRE, STANDING CHAPTER 13 TRUSTEE
           P.O. BOX 279806, MIRAMAR, FL 33027-9806

           RICARDO CORONA, ESQUIRE is directed to mail a conformed copy of this
           Order to all creditors and interested parties, immediately upon
           receipt thereof.
